DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 1/27/2022 have been fully considered but they are not persuasive. Claims 1 and 12 have been amended to recite “a processing method consisting essentially of:” the recited steps.  The applicant argues that the Shaviv reference discloses the formation of a diffusion barrier layer 605 (a step not recited in claims 1 and 12), and thus not teach newly amended claim.  
Firstly, the step of forming the diffusion barrier layer 605 in Shaviv occurs before the step of “forming a metal film on a substrate surface”; hence depending on what point of the overall manufacturing process the claimed “processing method” is considered to being, the diffusion barrier layer forming step of Shaviv could be characterized as being performing prior to the claimed processing method.  By this characterization, the steps of the combination of Shaviv and Chebiam, beginning with the formation of a metal film 607, would teach the newly amended limitation. 
Secondly, it is noted that Col 5 Ln 49-53 of Shaviv disclose that the diffusion barrier layer can be self-forming, in other words the separate step of a forming a diffusion barrier layer can be omitted because the layer is formed during the initial step of “forming a metal film”. In this case, the process of Shaviv and Chebiam would still 
Hence, the rejection has been updated to address the newly amended limitations and claims, and has been maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 12, 15, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaviv et al (U.S. Patent #7745332), in view of Chebiam et al (U.S. Pub #2017/0084487).
With respect to claim 1, Shaviv teaches a processing method consisting essentially of: 
forming a metal film (Fig. 6A, 607) on a substrate surface (Fig. 6A, surface of 603 and/or surface of layer 605; i.e. the surface of the workpiece immediately preceding the forming of metal film 607), the substrate surface having at least one feature thereon (Fig. 6A, 601), 
the at least one feature having a width defined by a first sidewall and a second sidewall (Fig. 6A, the trench feature 601 has a width defined by sidewalls of 603), 

treating the metal film with a plasma to decrease the first width of the void to a second width (Fig. 6B-6C, the thickness of the vertical sidewall portions 607 is increased due to the plasma process, hence the width of the void in the trench 601 is decreased; Col 17 Ln 9-61); 
but does not teach annealing the metal film to close the void.
Chebiam teaches forming a metal film (Fig. 3a, 304) in trench feature, and annealing the metal film to close a void within the feature (Fig. 3b and Paragraph 33).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to anneal the metal film of Shaviv to close a void or seam in the trench feature as taught by Chebiam in order to improve the reliability and resistance of the metal film (Paragraph 35). 
With respect to claim 3, Shaviv teaches that the metal film comprises a metal selected from one or more of tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), niobium (Nb), vanadium (V), chromium (Cr), cobalt (Co), aluminum (Al), copper (Cu), rubidium (Rb), and the like (Col 5 Ln 39-57).
With respect to claim 5, Shaviv teaches that the plasma is selected from the group consisting of a remote plasma and a direct plasma (Col 3 Ln 32-48; Col 19 Ln 55 to Col 20 Ln 45; Fig. 8-9).
claim 7 and 8, Shaviv teaches that the metal film comprises one or more of titaniuim nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), molybdenum nitride (MoN), titanium aluminum nitride (TiAlN), niobium nitride (NbN), vanadium nitnide (VN), chromium nitride (CrN), rubidium nitride (RbN), and the like (Col 2 Ln 46-48; Col 13 Ln 13-15).  
With respect to claim 9, Shaviv teaches that forming the metal film comprises an atomic layer deposition process (Col 6 Ln 52-54).
With respect to claim 12, Shaviv teaches a processing method consisting essentially of: 
forming a film stack on a substrate, the film stack comprising a plurality of alternating layers of an oxide material (Fig. 1D, 113 and 117; Col 6 Ln 42-43) and a nitride material (Fig. 1D, 111 and 115; Col 8 Ln 23-24) and the film stack having a stack thickness; 
etching the film stack to form an opening (Fig. 6A, 601) extending a depth from a top of the film stack surface to a bottom surface, the opening having a width defined by a first sidewall and a second sidewall; 
forming a metal film (Fig. 6A, 607) on the film stack (), wherein the metal film is formed on the top of the film stack surface, the first sidewall, the second sidewall, and the bottom surface of the opening, the metal film having a void located within the width of the opening, the void having a first width (Fig. 6A, width of 601 between vertical sidewalls of 607); 
treating the metal film with a plasma to decrease the first width of the void to a second width (Fig. 6B-6C, the thickness of the vertical sidewall portions 607 
but does not teach annealing the metal film to close the void.
Chebiam teaches forming a metal film (Fig. 3a, 304) in trench feature, and annealing the metal film to close a void within the feature (Fig. 3b and Paragraph 33).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to anneal the metal film of Shaviv to close a void or seam in the trench feature as taught by Chebiam in order to improve the reliability and resistance of the metal film (Paragraph 35). 
With respect to claim 15, Shaviv teaches that the plasma is selected from the group consisting of a remote plasma and a direct plasma (Col 3 Ln 32-48; Col 19 Ln 55 to Col 20 Ln 45; Fig. 8-9).
With respect to claim 17, Shaviv teaches that the metal film comprises one or more of titaniuim nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), molybdenum nitride (MoN), titanium aluminum nitride (TiAlN), niobium nitride (NbN), vanadium nitnide (VN), chromium nitride (CrN). rubidium nitride (RbN), and the like (Col 2 Ln 46-48; Col 13 Ln 13-15).  
With respect to claim 21, Shaviv teaches that the void extends substantially parallel to the first and second sidewalls (Fig. 6B-6C, 601).  
With respect to claim 22, Shaviv teaches that the void extends substantially parallel to the first and second sidewalls (Fig. 6B-6C, 601).
With respect to claim 24, Shaviv teaches that the metal film (Fig. 6, 605/607) is formed directly on the substrate surface.  (Note: Paragraph 30 of the 
With respect to claim 25, Shaviv teaches that the metal film (Fig. 6, 605/607) is formed directly on the film stack. (Note: Paragraph 30 of the present applicant discloses that the metal film can comprise one or more of materials such as TiN, etc.)

Claims 5, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaviv and Chebiam, in view of Lai et al (U.S. Pub #2016/0056077).
With respect to claims 5 and 15, Shaviv teaches that the plasma is selected from the group consisting of a remote plasma and a direct plasma (Col 3 Ln 32-48; Col 19 Ln 55 to Col 20 Ln 45; Fig. 8-9).
Shaviv does not explicitly use the terminology of remote plasma and/or direct plasma.  Lai teaches a plasma process, wherein the plasma is selected from the group consisting of a remote plasma and a direct plasma (Paragraph 63 and 67).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the plasma of Shaviv using a remote plasma or direct plasma source as taught by Lai in order to achieve the predictable result of providing plasma ions (Paragraph 63 and 67). 
With respect to claim 10, Shaviv does not teach that the feature has an aspect ratio greater than or equal to about 10:1.  
With respect to claim 11, Shaviv does not teach that the depth of the at least one feature is in a range of about 50 nm to about 100 nm.
claim 10, Lai teaches that the feature has an aspect ratio greater than or equal to about 10:1 (Paragraph 43).
With respect to claim 11, Lai teaches that the depth of the at least one feature is in a range of about 50 nm to about 100 nm (Paragraph 43 e.g. a width of less than 19 nm and an aspect ratio of 5:1 results in a depth of less than 95 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the feature of Shaviv having a depth and aspect ratio as taught by Lai in order to configure the feature for a logic device or memory device (Paragraph 43).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaviv and Chebiam, in view of Kinder et al (U.S. Patent #7897516).
With respect to claim 4 and 14, Shaviv does not teach that the plasma comprises nitrogen.  
Kinder teaches a plasma process, wherein the plasma comprises nitrogen (Col 7 Ln 64 to Col 8 Ln 23; Col 11 Ln 23-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to configure the plasma of Shaviv to comprise nitrogen as taught by Kinder in order to be utilized with, or replace, argon to create the plasma for the resputtering process. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.